United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 9, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30746
                        Conference Calendar



JUANITA PEREZ HERNANDEZ; DANIEL MONTES, JR.,

                                    Plaintiffs-Appellants,

versus

CLAIRE LOUISE BOURGOISE GRUBBS, ET AL.,

                                    Defendants,

CLAIRE LOUISE BOURGOISE GRUBBS;
RICHARD J. BOURGOISE; MARTIN J. BOURGOISE;
JAKE’S DEPARTMENT STORE,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 02-CV-3783-K
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juanita Perez Hernandez and Daniel Montes, Jr.

(collectively, Appellants), have appealed, pro se, the district

court’s summary-judgment dismissal of their civil rights lawsuit.

The Appellants acknowledge that the district court correctly held

that 42 U.S.C. § 1983 does not provide a jurisdictional basis for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30746
                                 -2-

their claims, but they argue that they should have been given an

opportunity to amend their complaint to state a valid cause of

action.    They further argue that the entry of summary judgment

was error because of the existence of unidentified genuine issues

of material fact relative to the validity of their claims.

     Although this court applies less stringent standards to

parties proceeding pro se than to litigants, pro se parties must

still brief the issues and reasonably comply with the

requirements of FED. R. CIV. P. 28.   Grant v. Cuellar, 59 F.3d

523, 524 (5th Cir. 1995).    The Federal Rules of Appellate

Procedure require the parties to provide references to the page

number of the record to support statements of fact.    FED. R. APP.

P. 28(a)(7) and (9)(A)(2002); 5TH CIR. R. 28.2.3; Yohey v.

Collins, 985 F.2d 222, 224 (5th Cir. 1993).    As the Appellants

have failed to comply with these requirements, we do not consider

their arguments.    The appeal is frivolous, and it is dismissed.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2.

     APPEAL DISMISSED.